                    Case 1:19-cv-02400-JPO Document 58 Filed 10/15/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEUTSCHE BANK CASH ACCOUNT PENSION                     19-CV-02400 (JPO)(GWG)
 PLAN and DEUTSCHE BANK MATCHED
 SAVINGS PLAN,

                         Plaintiffs,
                                                        CONSENT ORDER
                      -against-
 ORANGE BANK AND TRUST COMPANY, as the
 Executor of the Estate of Kenneth Bosin, JANET
 ROSSI, IAN BOSIN and PAIGE BOSIN (a/k/a
 Emily Paige Bosin),

                         Defendants.


       WHEREAS, the Plans filed their Complaint for Interpleader on March 18, 2019;

defendants Ian Bosin and Paige Bosin filed their cross-claims against defendant Janet

Rossi on May 28, 2019; and defendant Orange Bank and Trust Company filed its cross-

claims against defendant Janet Rossi on May 24, 2019; and all parties, by their

respective attorneys, have consented to entry of this Consent Order and dismissal of this

case without trial or adjudication of any issue of law or fact, and without this Consent

Order constituting any evidence or admission by any party regarding any issue of fact or

law;

       WHEREAS, plaintiffs Deutsche Bank Matched Savings Plan and Deutsche Bank

Cash Account Pension PlS` &fZW nH^S`eo' WSUZ Za^V S` SUUag`f aX fZW VWUWVW`f CW``WfZ

Bosin as disinterested stakeholders who desire only to pay the proceeds without

incurring liability to any party with a potential claim to the monies; and

       NOW THEREFORE, before any trial testimony is taken, without trial or

adjudication of any issue of fact or law, and upon consent of the parties, it is hereby
                    Case 1:19-cv-02400-JPO Document 58 Filed 10/15/20 Page 2 of 4




       ORDERED AND DECREED:

       1.     The Deutsche Bank Matched Savings Plan and Deutsche Bank Cash

9UUag`f HW`e[a` H^S` eZS^^ bSk( Xda_ CW``WfZ :ae[`pe SUUag`fe g`VWd fZW H^S`e( forty

eight thousand six hundred and eighty six dollars and sixty five cents ($48,686.65) to

=befW[` :WU]Wd % ?dWW`( H*;* Xad dWSea`ST^W Uaefe S`V Sffad`Wkep XWWe [`UgddWV [` fhe

prosecution of this action, and the payment amount shall be apportioned between

CW``WfZ :ae[`pe SUUag`fe g`VWd fZW H^S`e Se V[dWUfWV Tk fZW H^S`ep 9V_[`[efdSfad [` ZWd

discretion;

       2.     KZW dW_S[`[`Y bdaUWWVe aX CW``WfZ :ae[`pe <WgfeUZW :S`] ESfUZWV

Savings Plan account shall be paid to the Estate of Kenneth William Bosin in a lump

sum;

       3.     KZW dW_S[`[`Y bdaUWWVe aX CW``WfZ :ae[`pe <WgfeUZW :S`] ;SeZ 9UUag`f

Pension Plan notional account shall be paid to the Estate of Kenneth William Bosin in

accordance with the procedures set forth in the Plan Documents that otherwise would

apply if the Estate had been the named beneficiary and any spousal interest properly

disclaimed; and

       4.     Upon payment by the Plans to the Estate of Kenneth William Bosin as set

forth above, this case, and all claims and cross-claims asserted therein, shall be

dismissed with prejudice and without costs to any party and all claims, rights, interests

and actions that Ian Bosin, Emily (Paige) Bosin, Janet Rossi or the Orange Bank and

Trust Company as the Executor of the Estate of Kenneth Bosin might otherwise have




                                           2
                    Case 1:19-cv-02400-JPO Document 58 Filed 10/15/20 Page 3 of 4




ZW^V SYS[`ef fZW H^S`e i[fZ dWebWUf fa fZW bdaUWWVe aX fZW SUUag`f S`V <WXW`VS`fep

respective claims against the Plan to those proceeds are hereby released.


     Dated: October 14, 2020
      New York, New York




                                         EPSTEIN BECKER & GREEN, P.C.

                                  By:   ________________________
                                        John Houston Pope
                                  875 Third Avenue
                                  New York, New York 10022
                                  Phone:     (212) 351-4500
                                  Facsimile: (212) 878-8600
                                  jhpope@ebglaw.com
                                  Attorneys for Interpleader Plaintiffs
                                  Deutsche Bank Cash Account Pension Plan and
                                   Deutsche Bank Matched Savings Plan



                                         BARTON LLP

                                  By:    ________________________
                                         Randall L. Rasey
                                  711 Third Avenue m 14th Floor
                                  New York, New York 10017
                                  Phone:     (212) 687-6262
                                  Facsimile: (212) 775-8800
                                  rrasey@bartonesq.com
                                  Attorneys for Interpleader Defendants and
                                  Cross Claimants Ian Basin and Paige Bosin




                                            3
                       Case 1:19-cv-02400-JPO Document 58 Filed 10/15/20 Page 4 of 4




                                       KILPATRICK TOWNSEND & STOCKTON LLP

                                       By:   ________________________
                                             Jonathan Eric Polonsky
                                       1114 Avenue of the Americas m 21st Floor
                                       New York, New York 10036
                                       Phone:     (212) 775-8700
                                       Facsimile: (212) 775-8800
                                       JPolonsky@kilpatricktownsend.com
                                       Attorneys for Interpleader Defendant and
                                       Cross Claimant Orange Bank and Trust Company

                                             JAMES ROSSI
                                       By:   ________________________
                                             James Rossi
                                       26 Rousner Lane
                                       New Paltz, New York 12561
                                       Phone: (347) 351-8997
                                       jim10025@gmail.com
                                       Attorney for Interpleader Defendant and
                                       Cross Defendant Janet Rossi
The Clerk of Court is directed to mark this case as closed, without prejudice to reopening upon application of any party, provided
that such application is made within 120 days after the date of this order.

SO ORDERED:

 October 15, 2020                              ________________________
                                                 Hon. J. Paul Oetken
                                                 United States District Judge




                                                   4
